AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                    FILED IN THE
                                       UNITED STATES DISTRICT COURT                                             U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                   for thH_
                                                      Eastern District of Washington                           Jul 12, 2021
                                                                                                                SEAN F. MCAVOY, CLERK
          CHARLES JOSEPH REEVIS, also known as
                      Evangelist,                                     )
                               Plaintiff                              )
                                  v.                                  )       Civil Action No. 2:21-CV-00059-RMP
  SPOKANE COUNTY DETENTION SERVICES, SPOKANE                          )
 COUNTY SUPERIOR COURT and STATE OF WASHINGTON                        )
  DEPARTMENT OF SOCIAL AND HEALTH BEHAVIORAL
 HEALTH ADMINISTRATION EASTERN STATE HOSPTILE,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED that this action is DISMISSED with prejudice as frivolous, malicious, and for failure to state a claim
u
              upon which relief may be granted under 28 U.S.C. § 1915(e)(2).




This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge               Rosanna Malouf Peterson                                      .




Date: 7/12/2021                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                            %\ Deputy Clerk

                                                                             Sara Gore
